Citation Nr: 0904772	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-24 745	 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of post-operative right rotator cuff 
injury of the right shoulder.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of post-operative left shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1982 to May 1984, and from December 1990 to May 
1991. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In November 2008, the veteran testified during a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript is associated with 
the claims file.


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
residuals of the post-operative right rotator cuff injury 
have been productive of limitation of motion of the right arm 
that more nearly approximates shoulder motion limited at the 
shoulder level.    

2.  For the entire period of increased rating claim, the 
residuals of the post-operative left shoulder impingement 
syndrome have been productive of limitation of motion of the 
left arm that more nearly approximates shoulder motion 
limited at the shoulder level.    




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 20 percent evaluation for the service-
connected right chronic rotator cuff injury have been met for 
the entire period of increased rating claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5299-5203 
(2008). 

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased rating of 20 percent for the 
service-connected post-operative left shoulder impingement 
syndrome have been met for the entire period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5201, 5203-5019 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

In this case, the veteran was provided VCAA notice in October 
2006, prior to the adjudication of his claims in the December 
2006 rating decision at issue.  The VCAA letter summarized 
the evidence needed to substantiate the claims and VA's duty 
to assist.  It also specified the evidence that the veteran 
was expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letter clearly satisfied the three 
"elements" of the notice requirement.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received Vazquez-Flores 
VCAA notice in a May 2008 letter, which provided the 
diagnostic criteria under which the claim is rated, its 
application should an increase in disability be found, and 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) to support his 
increased compensation claims.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was afforded VA examinations in November 
2006 and July 2008.  The Board finds that all relevant 
evidence necessary to decide the increased rating issues on 
appeal has been identified and obtained.  The evidence of 
record includes VA examination reports, VA medical records, 
personal hearing testimony, and statements from the veteran 
and his representative.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

At the November 2008 Board personal hearing, the veteran 
testified that a grant of 20 percent rating for each shoulder 
disability would fully satisfy the increased rating claims on 
appeal.  Because the full benefits sought on appeal are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with these issues 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Ratings for Right and Left Shoulder Disabilities

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The veteran's right rotator cuff injury has been rated 10 
percent disabling since 1992 by analogy under Diagnostic 
Codes 5299-5203 (impairment of the clavicle or scapula).  38 
C.F.R. § 4.71a.  Under Diagnostic Code 5203, a 20 percent 
evaluation is provided for nonunion of the clavicle or 
scapula with loose movement; or dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a, DC 5203.  

Diagnostic Code 5201 is also applicable for rating limitation 
of motion of the arm due to a service-connected shoulder 
disability.  Under Diagnostic Code 5201, the minimum 
compensable rating for limitation of motion (of the major or 
minor shoulder) is 20 percent, which is assigned when arm 
motion is limited to shoulder level.  An evaluation of 30 
percent applies where the evidence shows limitation of motion 
of the major extremity to midway between side and shoulder 
level, or where the minor extremity is limited in motion to 
25 degrees from the side.  Finally, a 40 percent evaluation 
is for application where the major extremity is limited in 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a. 

With regards to the veteran's service-connected post-
operative impingement syndrome of the left shoulder, this 
disability has been rated 10 percent disabling from 1996 
under Diagnostic Code 5019 by analogy to bursitis.  
Diagnostic Code 5019 provides that bursitis is to be rated 
according to limitation of motion of the affected part, as 
degenerative arthritis (Diagnostic Code 5003).  Diagnostic 
Code 5003 provides a minimum 10 percent rating for 
degenerative arthritis of the joint, then provides that 
higher disability ratings will be rated on the basis of 
limitation of motion under the appropriate range-of-motion 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. §§ 4.71a, 4.59.

Diagnostic Code 5201 is the range-of-motion code for 
limitation of motion of the arm.  Under Diagnostic Code 5201, 
an evaluation of 20 percent is warranted for limitation of 
motion of either extremity at shoulder level, or where the 
evidence demonstrates a limitation of the minor extremity to 
midway between side and shoulder level.  An evaluation of 30 
percent applies where the evidence shows limitation of motion 
of the major extremity to midway between side and shoulder 
level, or where the minor extremity is limited in motion to 
25 degrees from the side.  Finally, a 40 percent evaluation 
is for application where the major extremity is limited in 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a. 

The evidence in this case includes VA treatment records that 
show complaints of recurrent pain in the shoulders and a 
history of prior arthroscopic decompression.  The veteran 
received injections in his shoulders or pain.  There was also 
evidence of tendonitis.  

At a November 2006 VA examination, the veteran complained of 
right shoulder weakness when performing any type of physical 
activity, stiffness during weather changes, pain located at 
the right shoulder joint, swelling, and giving away when he 
overused his arms.  The radiating pain occurred four times 
per week and lasted for about two hours.  He classified his 
pain as a 7 on a scale of 1 to 10 (10 being the worst pain), 
and reported that the pain was relieved through Motrin.  The 
veteran stated that he did not have any incapacitating 
episodes.  His functional impairment consisted of no overhead 
lifting and limited mobility due to pain, weakness, 
stiffness, instability, and swelling.  The veteran had the 
same symptomatology and complaints for his left shoulder 
disability due to subacromial bursitis and impingement 
syndrome.  The examiner noted that the veteran was right-hand 
dominant.

Upon physical examination in November 2006, the right 
shoulder and left shoulder showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  The range of motion for 
the right shoulder was as follows:  flexion was 142 degrees, 
abduction was 140 degrees, external rotation was 50 degrees, 
and internal rotation was 90 degrees-all with pain.  The 
range of motion for the left shoulder was as follows:  
flexion was 160 degrees, abduction was 160 degrees, external 
rotation was 50 degrees, and internal rotation was 50 
degrees-all with pain.  The right and left shoulder joint 
function was additionally limited by repetitive use, pain, 
fatigue, weakness, and lack of endurance.  However, it was 
not limited by incoordination.  X-rays for both shoulders 
were within normal limits.  The veteran was diagnosed with 
status post-surgery for rotator cuff injury with residuals of 
decreased and painful range of motion and multiple scars, and 
status post left shoulder surgery for impingement syndrome 
with residuals of decreased and painful range of motion and 
multiple scars.  The VA examiner noted that the conditions 
had a moderate effect on the veteran's daily activity.

A June 2008 private treatment record from Dr. D.B. noted that 
the veteran's right shoulder abduction was to 90 degrees.  
The left shoulder abduction was to 90 degrees.  The veteran 
was restricted to the T12-L1 level when he reached up the 
back with both the right and the left arms.  The veteran was 
diagnosed with traumatic injury to the right and left 
shoulders with bursitis and osteoarthritis.

The veteran underwent another VA examination in July 2008.  
The veteran reported shoulder pain, stiffness, stress, and 
flare-ups during winter time that lasted one to two days.  
The VA examiner noted that the veteran continued to have 
problems with his right shoulder after his traumatic injury, 
that the veteran developed arthritis in the shoulder, and 
that the severity was moderate.  The range of motion for the 
right shoulder was recorded as follows: flexion was 150 
degrees, abduction was 155 degrees, external rotation was 50 
degrees, and internal rotation was 50 degrees-all with pain.  
The range of motion for the left shoulder was as follows: 
flexion was 145 degrees, abduction was 150 degrees, external 
rotation was 40 degrees, and internal rotation was 45 
degrees-all with pain.  There was no loss of bone, 
inflammatory arthritis, ankylosis, and recurrent shoulder 
dislocations.  There was no weakness, tenderness, 
instability, or additional limitation due to repetitive use.  
X-rays revealed mild to moderate arthrosis of the 
acromioclavicular joint of the left shoulder.  The diagnosis 
was rotator cuff repair of the right shoulder with minimal 
loss of function and impingement syndrome of the left 
shoulder.  The examiner noted that his injury has a severe 
effect on the veteran's ability to play sports, exercise, 
lift heavy objects, and move his arms freely.

The veteran testified at a Travel Board hearing in November 
2008 that his shoulders ached daily due to chronic 
osteoarthritis.  He further testified that he could not reach 
over his head, and that he could only lift his arms to 
shoulder level without pain.  He further stated that a 20 
percent increase would fully satisfy his increased rating 
claims on appeal.   (See November 2008 hearing transcript, 
pp. 4, 15).

After a review of all the evidence of record, the Board finds 
that, for the entire period of increased rating claim, the 
service-connected residuals of the post-operative right 
rotator cuff injury have been productive of limitation of 
motion of the right arm that more nearly approximates 
shoulder motion limited at the shoulder level, as required 
for a 20 percent schedular disability rating under Diagnostic 
Code 5201.  The Board also finds that, for the entire period 
of increased rating claim, the service-connected residuals of 
the post-operative left shoulder impingement syndrome have 
been productive of limitation of motion of the left arm that 
more nearly approximates shoulder motion limited at the 
shoulder level, as required for a 20 percent schedular 
disability rating under Diagnostic Code 5201. 
   
  The Board has considered not only the complaints and 
clinical findings recorded in this case, including loose 
movement, severe pain, trouble lifting objects overhead and 
reaching overhead, but also has considered the veteran's 
credible testimony regarding the functional limitations that 
he has with both shoulders.  For example, the November 2006 
VA examination report reflects that the veteran's report that 
he was unable to lift objects over his head or reach above 
his head, and that he had limited mobility due to pain, 
weakness, stiffness, instability, repetitive use, and 
swelling.  The veteran's testimony was essentially that he 
had no practical functional use of the arms above the 
shoulder level.  When additional functional limitation due to 
pain, stiffness, and other reported symptoms, including 
during flare-ups, is taken into account, the evidence 
reflects symptomatology that more nearly approximates 
limitation of motion of both arms at the shoulder level.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a 20 percent evaluation for the 
service-connected right chronic rotator cuff injury have been 
met for the entire period of increased rating claim, and that 
the criteria for an increased rating of 20 percent for the 
service-connected post-operative left shoulder impingement 
syndrome have been met for the entire period of increased 
rating claim, under Diagnostic Code 5201.  38 C.F.R. §§ 4.3, 
4.7. The Board finds that the veteran's disabilities have 
been no more than 20 percent disabling since the date his 
claim was filed, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to these conditions since that date.  Hart, 
supra. 

The Board finds that disability ratings in excess of 20 
percent are not warranted for any period of increased rating 
claim.  Even with considerations of limitations of motion and 
function due to pain and looseness, the evidence does not 
show range of motion findings that more nearly approximate 
the criteria for the next higher 30 percent rating (major 
side) under Diagnostic Code 5201 for the veteran's right 
shoulder disability.  With regard to the left shoulder 
disability, a 20 percent disability rating under Diagnostic 
Code 5201 even contemplates limitation of the arm (minor 
side) to midway between the side and shoulder level, a fact 
that is not demonstrated in this veteran's case, as the 
evidence shows the veteran's left shoulder is limited at the 
shoulder level.  For these reasons, Diagnostic Code 5201 
cannot serve as a basis for an increased rating here.  
38 C.F.R. § 4.71a. 

The evidence does not reveal ankylosis of the scapulohumeral 
articulation, or other impairment analogous to impairment of 
the humerus to meet the criteria for a higher disability 
rating under Diagnostic Codes 5200 or 5202.  38 C.F.R. 
§ 4.71a.  
 
The evidence also does not show that the disability meets 
criteria that would warrant a separate rating under other 
relevant diagnostic codes for rating skin (scar) conditions.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 
7804 (2008).  Although the November 2006 VA examiner noted 
scars secondary to shoulder surgery, the scars are not deep 
or cause limited motion due to the scars alone; nor cover an 
area of 144 square inches or more; nor are unstable or 
painful on examination.  Id.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, hypopigmentation, 
hyperpigmentation, and abnormal texture.  (See November 2006 
and July 2008 VA examinations).  All indications are that the 
associated scars are well-healed, nontender, and 
asymptomatic; therefore, a separate rating for the associated 
scars is not warranted.

This decision of the Board granting 20 percent disability 
ratings fully satisfies the increased rating claims on 
appeal; therefore, this Board decision represents a full 
grant of benefits sought on appeal, and there remain no 
further questions to decide.  The veteran explicitly stated 
that at the November 2008 Board personal hearing that a 20 
percent increase would fully satisfy his increased rating 
claims on appeal.  Where a veteran indicates that a certain 
percent rating would satisfy his appeal for a higher rating, 
and that disability rating is granted, the pending appeal is 
abrogated.  See AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the evidence does not reflect that the veteran's 
disabilities have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased rating of 20 percent for residuals of post-
operative right rotator cuff injury of the right shoulder is 
granted. 

An increased rating of 20 percent for residuals of post-
operative left shoulder impingement syndrome is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


